Citation Nr: 1141561	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for dermatitis.  

4.  Entitlement to service connection for seborrheic keratosis and basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the Veteran's claims for service connection for hearing loss, tinnitus, dermatitis, seborrheic keratosis, and basal cell carcinoma.  These issues were previously before the Board in March 2010 and April 2011, when they were remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, and following the completion of the requested actions, the case has since been returned to the Board for further review.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2011.  A transcript of that proceeding is of record.  At that hearing, the Veteran indicated that he wished to submit to VA additional documentary evidence consisting of private medical records, which he did subsequent to the hearing.  That evidence accompanied by a written waiver for its initial review by the RO.  

The issues of the Veteran's entitlement to service connection for dermatitis (claimed as rashes of the legs, chest, and back) and for seborrheic kurtosis and basal cell carcinoma (claimed as black spots of the head, face, and back) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

Bilateral hearing loss and tinnitus originated in service as a result of acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, the Board finds that such discussion is unnecessary because the grants of service connection herein represent a complete grant of the benefits sought.  The need for any discussion regarding the AMC's compliance with the terms of the prior remands as to these matters is likewise obviated.  See Stegall v. West, 12 Vet. App. 268, 270-71 (1998).  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In this instance, the Veteran offers a credible account that is not otherwise contradicted by evidence on file, to the effect that he was subjected to excessive noise exposure in service when aboard the USS Bonhomme Richard.  He credibly reports having experienced inservice hearing loss and tinnitus following weeks-long training aboard ship in which he assisted in the firing of five-inch guns by loading gunpowder.  The blasts from the weapons fire caused his ear plugs to be dislodged, thereby exposing him to the full acoustic effects of the subsequent blasts.  As well, credible testimony is offered that he was bothered by hearing loss and tinnitus for a continuous period following his period of military service.  

Service treatment records are negative for complaints or findings as to either hearing loss or tinnitus, although it appears that auditory acuity was tested only by means of spoken or whispered voice drills.  There is no indication that any measurement of pure tone thresholds or speech discrimination was undertaken at any point during service.  There, too, is no postservice medical data identifying the existence of either entity until 2008, when a VA audiological examination yielded findings consistent with a bilateral sesnorineural hearing loss meeting the criteria of 38 C.F.R. § 3.385.  An otolaryngological consult followed, at which the Veteran described his service aboard an aircraft carrier as involving the loading of powder in a magazine on five-inch guns.  Postservice employment was then noted to consist of a 35-year history of construction work, quality control inspections of aircraft, and, most recently, in the prison system for which he was required to qualify with firearms on an annual basis with ear protection.  There was also noted to be a long history of bilateral, progressive hearing loss and tinnitus.  Review of the claims folder by the VA examiner showed no complaints of hearing loss or tinnitus among service treatment records and it was set for the that normal hearing was recorded at service entrance and at separation, but without recordation of audiometric thresholds.  The absence of medical documentation of hearing loss or tinnitus for many postservice years was noted, as was the fact that the Veteran was of advancing age with there being likely involvement of presbycusis in terms of reducing his auditory acuity.  Diagnoses of bilateral high frequency hearing sensorineural hearing loss and constant tinnitus were recorded.  

A separate VA Agent Orange examination in April 2008 resulted in entry of pertinent diagnoses of bilateral tinnitus and hearing loss and it was set forth by the Veteran at that time that he had suffered from hearing loss and tinnitus of both ears since 1960.  

Also of record is the August 2009 report from a private audiologist who had evaluated the Veteran in July 2009.  The existence of a moderate to profound sensorineural hearing loss of both ears meeting the requisite criteria of 38 C.F.R. § 3.385, as well as chronic tinnitus, was indicated.  Moreover, it was the private audiologist's opinion that it was as likely as not that the Veteran's hearing loss and tinnitus were caused or contributed to by excessive noise exposure during military service.  That opinion was based on the examination and testing undertaken, as well as the Veteran's historical account of his past noise exposure.  

Analysis of the record demonstrates evidence tending to show the service incurrence of the Veteran's bilateral hearing loss and tinnitus.  He offers a credible account of inservice acoustic trauma and a continuity of pertinent symptomatology thereafter, notwithstanding the absence of medical documentation of the existence of hearing loss for VA purposes or tinnitus for many years following his service separation.  He reports having requested medical assistance for his ear complaints in service, only to be told to return to his duty station.  His account is bolstered by hearing testimony from his wife of 40 years, to the effect that he was denied VA treatment at medical facilities for ear complaints in Fayetteville and Kansas City in the 1970s and 1990s, respectively.  The medical opinion of August 2009 supportive of grants of service connection for hearing loss and tinnitus was based on the Veteran's historical account of inservice acoustic trauma and resulting manifestations and that account is not otherwise shown to be inconsistent or otherwise at odds with the other evidence of file, and, as such, is found not only to be competent but also highly probative.  The Board recognizes, too, that the VA medical opinion in 2008 contraindicating entitlement is also competent and not incredible; however, that opinion's probative value is lessened by the VA examiner's focus on the absence of medical documentation of hearing loss or tinnitus in service or for many years after service and his notation that presbycusis may account at least in part for the Veteran's hearing loss, when it was not a diagnosed entity at that time or otherwise.  

On balance, the evidence supportive of entitlement to service connection for bilateral hearing loss and tinnitus is found to outweigh that which contraindicates entitlement, and, therefore, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.  


REMAND

By this appeal, the Veteran also seeks service connection for skin-related disorders involving dermatitis, seborrheic keratosis, and basal cell carcinoma.  The Veteran does not allege any inservice exposure to toxic herbicide, but contends that his inservice exposure to gunpowder and certain chemicals utilized in the making of munitions and dispersed during the firing of weapons led to his various skin problems.  

In June 2001 hearing testimony, the Veteran indicated that he had been treated at the VA medical facility in Fayetteville, Arkansas, in 1972 and 1973 for his skin disorders, but those records are not now within the VA claims folder, nor is any attempt to obtain them shown by the record.  Moreover, there is an administrative document denoting a VA hospitalization in May 1972 at the VA Hospital in Dallas, Texas, but there is no indication of what prompted the Veteran's hospital admission.  Efforts to obtain the foregoing records are needed before the Board may address the merits of the Veteran's claims for various skin disorders by a final decision.  

The Veteran further testified that he was subject to medical examinations during the course of his employment with Southern Airways following his separation from service.  He indicated that he did not know whether any of those examination records were available, noting that Southern Airways was no longer in existence.  However, whether any successor company to include its merger partner of North Central Airlines from which Republic Airlines and its successors, Northwest Airlines and then Delta Airlines were formed, is unknown, and efforts are needed to attempt to obtain any available examination and/or treatment records.  

Further review of the record denotes entry of various diagnoses of skin diseases, including dermatitis, seborrheic keratosis, and basal cell carcinoma of the nose.  A VA Agent Orange examination was undertaken in April 2008, results of which led to entry of diagnoses of skin melanoma and seborrheic lesions of the skin, but no medical opinion as to any linkage between those disorders and military service was solicited or obtained.  In addition, the Veteran presents photocopies of Occupational Safety & Health Administration publications and various medical articles with respect to certain adverse health effects of gunpowder and other chemical substances used or produced in the firing of weapons.  Further medical input as to the effects of the Veteran's inservice exposure to these chemical agents is advisable.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder a) all pertinent records relating to the VA hospitalization of the Veteran in or about May 1972 at the VA Hospital in Dallas; b) all records compiled in the early 1970s at the VA medical facility located in Fayetteville, Arkansas; and c) all VA treatment records not already of record which were compiled since 2009 at the VA Medical Centers located in Texas, Kansas, or elsewhere.  If any of the requested evidence cannot be obtained, that fact must be noted within the claims file.  

2.  Upon obtaining written authorization from the Veteran, attempt to obtain all examination and treatment records compiled during the course of the Veteran's postservice employment at Southern Airways from any successor entity of that organization for inclusion in the claims folder.  

3.  Thereafter, afford the Veteran a VA dermatology examination for the purpose of determining the nature and etiology of all existing skin disorders.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses pertaining to the skin should be fully set forth.  

The VA examiner is requested to address the following question, providing a rationale for the opinion offered:

Is it at least as likely as not (50 percent or greater probability) that any skin disorder now present originated in or during service or is otherwise attributable to military service or any event thereof, including inservice exposure to toxic substances?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or linkage to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.  If the examiner is unable to provide a medical opinion without resort to speculation, the examiner should indicate why speculation is required in the present case.  

4.  Lastly, readjudicate the issues remaining on appeal to include entitlement to service connection for a skin disorder manifested by dermatitis, as well as seborrheic keratosis and basal cell carcinoma.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


